EXHIBIT 99.1 News Release Media Relations: Investor Relations: Jim Vitak Eric Boni (614) 790-3715 (859) 815-4454 jevitak@ashland.com enboni@ashland.com FOR IMMEDIATE RELEASE: April 30, 2009 Ashland Inc. reports preliminary net income of 65 cents per share for fiscal second quarter COVINGTON, Ky. – Ashland Inc. (NYSE: ASH) today announced preliminary(1) results for the quarter ended March 31, 2009, the second quarter of its 2009 fiscal year. On Nov. 13, 2008, Ashland completed the acquisition of Hercules Incorporated, which significantly impacted Ashland’s reported results. Ashland’s results for the March 2009 quarter were as follows: sales and operating revenues of $1,990 million; operating income of $112 million; and net income of $48 million, or 65 cents per share. Unadjusted earnings before interest, taxes, depreciation and amortization(2) were $205 million.
